Motion for stay of proceedings pending appeal to this court from an order denying a motion to set aside a foreclosure sale. Motion granted on the following terms and conditions. 1. That within 10 days of the date of this decision, the defendant-appellant provide security for costs as prescribed by section 593 of the Civil Practice Act. 2. That within 10 days of the date of this decision, the defendant-appellant provide additional security in the amount of $1,000 to safeguard plaintiff-respondent against waste. 3. That the record on appeal and the brief of the defendant-appellant be filed in this court on or before April 23, 1962 and the brief of the plaintiff-respondent be filed on or before April 30, the appeal to be added to the calendar and argued at a term of this court commencing April 30, 1962. Both parties may submit typewritten copies of their respective papers. Coon, J. P., Gibson, Herlihy and Reynolds, JJ., concur; Bergan, P. J., taking no part.